                Case 19-12284-JTD            Doc 16       Filed 10/28/19       Page 1 of 14




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:
                                                         Chapter 11
 ZUMOBI, INC.,1
                                                         Case No. 19-12284 (KG)
                  Debtor.


         DEBTOR’S MOTION FOR ENTRY OF AN ORDER (I) ESTABLISHING
      DEADLINES FOR SUBMITTING PROOFS OF CLAIM, INCLUDING CLAIMS
      BASED ON REJECTION OF AN EXECUTORY CONTRACT OR UNEXPIRED
       LEASE, (II) APPROVING THE FORM AND MANNER FOR SUBMITTING
        SUCH PROOFS OF CLAIM, AND (III) APPROVING NOTICE THEREOF

          The above-captioned debtor and debtor-in-possession (collectively, the “Debtor”), by and

through their undersigned counsel, hereby move (“Motion”) for entry of an order (“Bar Date

Order”), under sections 105, 501, and 502 of title 11 of the United States Code (“Bankruptcy

Code”) and Rules 2002, 3003(c)(3), and 9007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), (i) establishing deadlines for creditors to submit proofs of claim, including

claims based on rejection of an executory contract or unexpired lease, (ii) approving the form and

manner for submitting such proofs of claim, and (iii) approving notice thereof. In support of the

Motion, the Debtor respectfully states as follows:

                                     JURISDICTION AND VENUE

          1.     This Court has jurisdiction to consider the Motion under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of the Chapter 11 Case (as

defined below) and the Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          2.     The statutory predicates for the relief requested herein are Bankruptcy Code


1        The last four digits of the Debtor’s federal tax identification number are 0014. The Debtor’s registered
agent’s address is Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.


11328379/1
               Case 19-12284-JTD         Doc 16       Filed 10/28/19    Page 2 of 14




sections 105, 501, and 502.       Such relief is also warranted under Bankruptcy Rules 2002,

3003(c)(3), and 9007.

         3.    Pursuant to Rule 9013-1(f) of the Local Rules for the United States Bankruptcy

Court for the District of Delaware (“Local Rules”), the Debtor consents to the entry of a final

judgment or order with respect to the Motion if it is determined that this Court would lack Article

III jurisdiction to enter such final order or judgment absent the consent of the parties.

                                         BACKGROUND

A.       The Chapter 11 Case

         4.    On October 25, 2019 (the “Petition Date”), the Debtor commenced a voluntary case

(“Chapter 11 Case”) under chapter 11 of the Bankruptcy Code. The Debtor continues to operate

its business and manage its property as debtor-in-possession as authorized by sections 1107(a) and

1108 of the Bankruptcy Code. As of the date of this Motion, no committee, trustee or examiner

has been appointed in the Chapter 11 Case.

         5.    The events leading up to the Petition Date and the facts and circumstances

supporting the relief requested herein are set forth in the Declaration of Ken Willnerin Support of

Debtor’s Chapter 11 Petition and First Day Motions, which is incorporated as if set forth herein.

Additional facts in support of the specific relief sought are set forth herein.

         6.    The Debtor anticipates filing its schedules of assets and liabilities and statement of

financial affairs (collectively, the “Schedules”) and statements of financial affairs (the “SoFAs”)

no later than November 8, 2019.

                                      RELIEF REQUESTED

         7.    By the Motion, the Debtor seeks entry of an order (a) (i) establishing December 4,

at 5:00 p.m. prevailing Eastern Time (the “General Bar Date”) as the deadline for submitting


                                                  2
11328379/1
                 Case 19-12284-JTD             Doc 16        Filed 10/28/19       Page 3 of 14




proofs of claim for Non-Governmental Claims (as defined below) and April 22, 2020, at 5:00

p.m. prevailing Eastern Time (the “Governmental Claim Bar Date”, and, together with the

General Bar Date, the “Bar Dates”) for Governmental Claims (as defined below); (ii) deadlines

for filing claims based on amendments or supplements to the Schedules; and (b) approving the

form and manner for submitting such proofs of claim; and (c) approving notice thereof.

         A.      Proposed Bar Dates

         8.      General Bar Date. The Debtor requests that this Court require all entities (the

“Claimants”)2, other than governmental units, holding or wishing to assert a claim that arose or is

deemed to have arisen prior to the Petition Date against the Debtor (collectively, the “Non-

Governmental Claims”) to file and serve proof of such Non-Governmental Claims so as to be

actually received by the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) and counsel to the Debtor, Morris James LLP, (“MJ”) by the General Bar

Date.

         9.      Governmental Bar Date. In addition, the Debtor proposes that all governmental

units holding a claim that arose or is deemed to have arisen prior to the Petition Date against the

Debtor (collectively, “Governmental Claims” and, together with the Non-Governmental Claims,

“Claims”) be required to file and serve proof of such Governmental Claim so as to be actually

received by the Bankruptcy Court and MJ by the Governmental Bar Date.

         10.     Amended Schedules Bar Date. The Debtor further requests that this Court establish

additional bar dates related to amendments or supplements to the Schedules. In the event the



2 Except as otherwise defined herein, all terms used in the Motion specifically defined in the Bankruptcy Code shall
have those meanings given to them by the Bankruptcy Code. In particular, as used in the motion, (a) the term “claim”
has the meaning given to it in Bankruptcy Code section 101(5), (b) the term “entity” has the meaning given to it in
Bankruptcy Code section 101(15), and (c) the term “governmental unit” has the meaning given to it in Bankruptcy
Code section 101(27).

                                                         3
11328379/1
               Case 19-12284-JTD        Doc 16       Filed 10/28/19   Page 4 of 14




Debtor amends or supplements the Schedules to reduce, delete, change the classification of, or add

a Claim, the Debtor shall give notice of any such amendment or supplement to the Claimants

affected thereby, and such holders shall be afforded the later of thirty (30) days from the date on

which such notice is given or the General Bar Date or the Governmental Bar Date, as applicable,

to submit a proof of claim with respect to such amended Claim (“Amended Schedules Bar Date”)

or be forever barred from doing so.

         B.    Parties Required to Submit Proofs of Claim by the Bar Dates

         11.   The Debtor proposes that except as provided herein, all of the following entities

holding Claims against the Debtor (whether secured, unsecured priority, or unsecured nonpriority)

must submit a proof of claim (“Proof of Claim”) so as to be actually received by MJ on or before

the applicable Bar Date:

               a.     any Claimant whose Claim against the Debtor is not listed in the Schedules
                      or is listed as disputed, contingent, or unliquidated if the holder of such
                      Claim desires to participate in the Chapter 11 Case or share in any
                      distribution in the Chapter 11 Case on account of such Claim;

               b.     any Claimant who believes that its Claim is improperly classified in the
                      Schedules, is listed in an incorrect amount or who desires to have its Claim
                      allowed in a classification or amount other than that identified in the
                      Schedules; and

               c.     any Claimant holding a Claim against the Debtor that is not listed in the
                      Schedules.

         C.    Parties Not Required to Submit Proofs of Claim by the Bar Dates

         12.   There are several categories of Claimants who, as a matter of law, procedure, or

case administration, should not be required to file a Proof of Claim by the applicable Bar Date, as

provided above. Specifically, the Bar Dates would not apply to:

               a.     The U.S. Trustee, on account of claims for fees payable pursuant to 28
                      U.S.C. § 1930;


                                                 4
11328379/1
               Case 19-12284-JTD       Doc 16       Filed 10/28/19    Page 5 of 14




               b.     any person or entity that has already properly filed a Proof of Claim against
                      the Debtor with either Morris James or the Clerk of the Court for the United
                      States Bankruptcy Court for the District of Delaware

               c.     any person or entity (i) whose claim is listed on the Schedules if (i) the
                      Claim is not scheduled as “disputed,” “contingent,” or “unliquidated”; (ii)
                      the Claimant agrees with the amount, nature, and priority of the Claim as
                      set forth in the Schedules; and (iii) the Claimant does not dispute that the
                      Claim is an obligation of the Debtor as set forth in the Schedules;

               d.     any Claimant who holds a Claim that is subject to specific deadlines, aside
                      from those established pursuant to the Motion, fixed by this Court by
                      separate order.

               e.     any Claimant who holds a Claim that has been paid in full by the Debtor
                      or any other party;

               f.     any professionals retained by the Debtor or any statutory committee
                      pursuant to orders of this Court who assert administrative claims for fees
                      and expenses subject to the Court’s approval pursuant to Bankruptcy Code
                      sections 330, 331, and 503(b);

               g.     current officers and directors of the Debtor who assert claims for
                      indemnification and/or contribution arising as a result of such officers’ or
                      directors’ prepetition or post-petition services to the Debtor; and

               h.     any person or entity whose claim against the Debtor has been allowed by
                      an order of the Court, entered on or before the applicable bar date


         D.    The Proof of Claim Form

         13.   The Debtor has prepared a form for submitting each Proof of Claim (“Proof of

Claim Form”), a copy of which is attached as Exhibit 2 to the proposed Bar Date Order and

incorporated by reference herein. The proposed Proof of Claim Form is based on Official

Bankruptcy Form 410, and the Debtor requests that this Court approve the proposed Proof of Claim

Form for the submitting of Proofs of Claim in the Chapter 11 Case.




                                                5
11328379/1
               Case 19-12284-JTD       Doc 16       Filed 10/28/19   Page 6 of 14




         E.    Requirements for Preparing and Submitting Proofs of Claim

         14.   The Debtor further requests the following with respect to preparing and

submitting each Proof of Claim:

               a.     each Proof of Claim must: (i) be written in English; (ii) include a Claim
                      amount denominated in United States dollars; (iii) conform substantially
                      with the Proof of Claim Form provided by the Debtor or Official
                      Bankruptcy Form 410; (iv) state a Claim against the Debtor; and (v) be
                      signed by the Claimant or if the Claimant is not an individual, by an
                      authorized agent of the Claimant;

               b.     each Proof of Claim must include supporting documentation (or, if such
                      documentation is voluminous, include a summary of such documentation)
                      or an explanation as to why such documentation is not available;

               c.     all Proofs of Claim must be filed with the Bankruptcy Court no later than
                      5:00 p.m. prevailing Eastern Time on the applicable Bar Date at the
                      following address:

                             United States Bankruptcy Court
                             District of Delaware
                             824 N. Market St., 3rd Floor
                             Wilmington, DE 19801

                      If you mail your response to the Court for filing, you must mail it early
                      enough so the Court will receive it on or before the applicable Bar Date;

               d.     you must also deliver a copy to MJ, the Debtor’s counsel, so as to be
                      actually received by MJ no later than 5:00 p.m. prevailing Eastern Time on
                      the applicable Bar Date at the following address:

                             Morris James LLP
                             Attn: Eric J. Monzo, Esq.
                             500 Delaware Avenue, Suite 1500
                             Wilmington, Delaware 19801

               e.     a Claimant who wishes to receive acknowledgment of receipt of its Proof
                      of Claim may submit a copy of the Proof of Claim and a self-addressed,
                      stamped envelope to the above address along with the original Proof of
                      Claim.




                                                6
11328379/1
               Case 19-12284-JTD         Doc 16       Filed 10/28/19   Page 7 of 14




         F.    Procedures for Providing Notice of the Bar Dates and the Proof of Claim
               Form

         15.   Notice By Mail. The Debtor proposes to complete the mailing of the following

materials (by first class U.S. mail, postage prepaid) no later than five (5) business days after the

date of entry of the Bar Date Order: (a) written notice of the Bar Dates in substantially the form of

notice attached as Exhibit 1 attached to the proposed Bar Date Order (the “Bar Date Notice”) and

(b) the Proof of Claim Form (together with the Bar Date Notice, the “Bar Date Package”). This

information will notify parties of the Bar Dates and inform them as to whether they must file a

Proof of Claim, the procedure for filing a Proof of Claim, and the consequences of failure to timely

file a Proof of Claim. The Debtor will use its best efforts to mail notices no later than five (5)

business days after entry of the order approving the Motion.

         16.   Notice by Publication. The Debtor proposes to complete the mailing of the

following materials (by first class U.S. mail, postage prepaid) no later than five (5) business days

after the date of entry of the Bar Date Order: (a) written notice of the Bar Dates in substantially

the form of notice attached as Exhibit 1 attached to the proposed Bar Date Order (the “Bar Date

Notice”) and (b) the Proof of Claim Form (together with the Bar Date Notice, the “Bar Date

Package”). This information will notify parties of the Bar Dates and inform them as to whether

they must file a Proof of Claim, the procedure for filing a Proof of Claim, and the consequences

of failure to timely file a Proof of Claim. The Debtor will use its best efforts to mail notices no

later than five (5) business days after entry of the order approving the Motion.

         17.   Assuming that notices of the bar date are served within five days after entry of an

Order approving the deadlines to file claims, a General Bar Date of December 4, 2019 will allow

creditors more than 35 days to file proofs of claim, which is sufficient notice of the General Bar



                                                  7
11328379/1
                 Case 19-12284-JTD        Doc 16       Filed 10/28/19    Page 8 of 14




Date, and well more than the twenty-one (21) days required by Bankruptcy Rule 2002(a)(7).

           18.   The Debtor will serve the Bar Date Package by first class U.S. mail on the following

parties:

                 a.     The Office of the U.S. Trustee;

                 b.     All persons or entities that have requested notice of the proceedings in the
                        Chapter 11 Case;

                 c.     All persons or entities that already have filed Claims against the Debtor;

                 d.     All creditors and other known holders of Claims against the Debtor as of
                        the date of the Bar Date Order, if any, including all persons or entities
                        listed in the Schedules as holding Claims against the Debtor;

                 e.     All parties to executory contracts and unexpired leases of the Debtor listed
                        on the Schedules;

                 f.     All parties to litigation with the Debtor; and

                 g.     The Internal Revenue Service;

           19.   After the initial mailing of the Bar Date Package, the Debtor anticipates that it may

be appropriate to make supplemental mailings of the Bar Date Package in a number of situations,

including in the event that (a) notices are returned by the post office with forwarding addresses

(unless notices are returned as “return to sender” without a forwarding address, in which case the

Debtor should not be required to mail additional notices to such creditors), (b) certain parties acting

on behalf of parties in interest decline to pass along notices to these parties and instead return their

names and addresses to the Debtor for direct mailing, and (c) additional potential Claimants

become known as the result of the noticing process. In this regard, the Debtor requests that this

Court permit it to make supplemental mailings of the Bar Date Package in these and similar

circumstances at any time up to 21 days in advance of the General Bar Date, with any such mailings

being deemed timely and the General Bar Date being applicable to the recipient creditors, if


                                                   8
11328379/1
               Case 19-12284-JTD         Doc 16       Filed 10/28/19   Page 9 of 14




appropriate. The Debtor believes that these proposed supplemental mailings will help to provide

actual notice to known creditors wherever practicable, while at the same time preserving the

integrity of the Bar Dates.

         20.   Notice by Publication. Attached as Exhibit 3 to the proposed Order granting this

motion is a draft notice of publication (the “Publication Notice”).3 The Debtor proposes to publish

the Publication Notice, substantially in the form attached as Exhibit 3, in the national edition of a

newspaper within five (5) business days of entry of the Order granting this Motion. The Debtor

respectfully submits that such notice is reasonably calculated to put all creditors on notice.

         G.    Consequences of Failing to Submit a Proof of Claim by the Applicable Bar
               Date

         21.   Pursuant to Bankruptcy Rule 3003(c)(2), the Debtor proposes that any Claimant

who is required, but fails, to submit a Proof of Claim in accordance with the Bar Date Order on or

before the applicable Bar Date shall be forever barred, estopped, and enjoined from asserting such

Claim against the Debtor, their property, or their estates (or submitting a Proof of Claim with

respect thereto), and such holder shall not be permitted to vote, to accept or reject any plan of

reorganization filed in the Chapter 11 Case, or participate in any distribution on account of such

Claim or receive further notices regarding such Claim.

                                 APPLICABLE AUTHORITY

I.       Ample Authority Exists to Establish the Bar Dates

         22.   The Bankruptcy Code broadly defines “claim” to include “(a) a right to payment,

whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,




3       In the interest of economy, the Publication Notice also includes information with respect
to the Debtor’s proposed Plan of Reorganization.

                                                  9
11328379/1
               Case 19-12284-JTD        Doc 16     Filed 10/28/19       Page 10 of 14




matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or (b) right to

an equitable remedy for breach of performance if such breach gives rise to a right to payment,

whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,

matured, unmatured, disputed, undisputed, secured, or unsecured.” 11 U.S.C. § 101(5). Generally,

a claimant must file a proof of claim with the bankruptcy court to assert a claim in a bankruptcy

proceeding. See 11 U.S.C. § 501(a).

         23.   Bankruptcy Rule 3003(c)(3) provides that the court shall fix the time within which

proofs of claim must be filed in a chapter 11 case pursuant to Bankruptcy Code section 501.

Bankruptcy Rule 3003(c)(2) provides that any creditor whose claim is not scheduled in a debtor’s

schedules or whose claim is scheduled as disputed, contingent, or unliquidated must file a proof

of claim.

         24.   Bankruptcy Rule 2002 requires that the court clerk or a party ordered by the court

give “at least 21 days’ notice by mail of . . . the time fixed for filing proofs of claims pursuant to

Rule 3003(c)” to “the trustee, all creditors and indenture trustees.”

         25.   It is well recognized that the claims bar date plays an essential role in the dual goals

of bankruptcy—i.e., preserving going concerns and maximizing property available to satisfy

creditors. See Bank of Am. Nat’l Trust & Say. Assoc. v. 203 N. LaSalle St. P’ship, 526 U.S. 434,

453 (1999). The claims bar date allows the debtor and parties in interest to expeditiously determine

and evaluate the liabilities of the estate and develop a sound plan of reorganization. Prolonged

uncertainty regarding claims would delay and potentially upset this process.

               Absent the setting of a bar date, a Chapter 11 case could not be
               administered to a conclusion. There would be no time established
               for the filing of claims. But it is essential to the bar date mechanism
               that notice be given to creditors consistent with the demands of due
               process, for as provided in Rule 3003(c)(2), a creditor who fails to


                                                 10
11328379/1
               Case 19-12284-JTD        Doc 16     Filed 10/28/19      Page 11 of 14




               file a claim within the time allowed is precluded from being treated
               as a creditor and from both voting on a plan and receiving a
               distribution from estate property.

In re Waterman Steamship Corp., 59 B.R. 724, 726 (Bankr. S.D.N.Y. 1986).

         26.   Establishing the Bar Dates as described herein will be critical to this Chapter 11

Case. In addition to facilitating the claims process, the Bar Date Notice will ensure that creditors

receive clear and adequate notice of the Bar Dates so as to protect their interests in the Chapter 11

Case.

         27.   The Debtor proposes to mail notice of the Bar Dates to its known creditors. This

procedure is consistent with applicable case law. See Mullane v. Central Hanover Bank & Trust

Co., 339 U.S. 306, 317 (1950); see also Jones v. Chemetron Corp., 72 F. 3d 341 (3d Cir. 1995)

(holding that a debtor must send actual notice of the bar date to any known creditor, while

constructive notice is generally sufficient notice to an unknown creditor); Pacific Corp. and Van

Cott Bagley Cornwall & McCarthy v. W.R. Grace, 2006 WL 2375371 at *15 (D. Del. 2006)

(same); In re Trump Taj Mahal Assoc., 156 B.R. 928, 936 (Bankr. D. N.J. 1993) (same). Where a

creditor is known to the debtor, due process requires that the debtor take reasonable steps, such as

direct mailing, to provide actual notice of the deadline for filing proofs of claim. See Tulsa Prof’1

Collection Serv., Inc. v. Pope, 485 U.S. 478, 491 (1988) (holding that where creditor was known

or “reasonably ascertainable,” then due process only requires “notice by mail or other means as

certain to ensure actual notice”); Fogel v. Zell, 221 F.3d 955, 963 (7th Cir. 2000) (“If his name and

address are reasonably ascertainable, he is entitled to have that information sent directly to him.”);

In re Waterman Steamship Corp., 157 B.R. 220, 221 (S.D.N.Y. 1993) (same).

         28.   Where a creditor is unknown to the debtor, due process only requires that the debtor

take reasonable steps to provide constructive notice of the deadline for filing proofs of claim. See


                                                 11
11328379/1
               Case 19-12284-JTD         Doc 16     Filed 10/28/19      Page 12 of 14




Jones v. Chemetron Corp., 72 F. 3d at 341 (finding that constructive notice is generally sufficient

with respect to an unknown creditor).

II.      The Proposed Notice Procedure is Reasonable and Adequate

         29.   Bankruptcy Rule 2002(a)(7) requires that the Debtor provide claimants at least 21

days’ notice by mail of the time fixed for filing proofs of claim pursuant to Bankruptcy Rule

3003(c).

         30.   The relief requested herein provides for clear notice of the Bar Dates. Specifically,

the Debtor intends to mail the Bar Date Notice within five business days after entry of the Bar

Date Order. By establishing the Bar Dates in accordance with the provisions hereof, all known

claimants will have more than twenty-five (25) days mailed notice, thereby more than satisfying

Bankruptcy Rule 2002(a)(7), which requires only 21 days’ notice.

         31.   In addition, in the event the Debtor amends or supplements its Schedules or rejects

an executory contract or unexpired lease subsequent to the date on which the Debtor serve the Bar

Date Notice, the Debtor shall give notice of any such amendment or rejection to the holders of

Claims affected thereby, and such holders shall be afforded at least thirty (30) days from the date

on which such notice is given or until the General Bar Date or Governmental Bar Date (as

applicable) to file Proofs of Claim in connection with such amended Claim or rejected executory

contract or unexpired lease.

         32.   Accordingly, the Debtor respectfully requests that this Court find that the Debtor’s

proposed procedures regarding all notices described herein be deemed: (a) good, adequate, and

sufficient notice to all creditors of the Bar Dates and their rights and obligations in connection with

any Claims they may assert against the Debtor in this Chapter 11 Case and (b) to satisfy the

requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.


                                                  12
11328379/1
               Case 19-12284-JTD         Doc 16      Filed 10/28/19      Page 13 of 14




         33.    The entry of orders granting the relief requested herein, as well as approval of

procedures to file proofs of claim, is standard practice in chapter 11 cases in this District and others.

See, e.g., In re Synagro Technologies, Inc., Case No. 13-11041 (BLS) (Bankr. D. Del. June 24,

2013) (providing for procedures to file prepetition claims through the normal proof of claim

process); In re Visteon Corp., No. 09-11786 (CSS) (Bankr. D. Del. September 11, 2009) (same);

In re Dayton Superior Corp., No. 09-11351 (BLS) (Bankr. D. Del. July 14, 2009) (same); In re

Interlake Material Handling, Inc., No. 09-10019 (KJC) (Bankr. D. Del. June 23, 2009) (same); In

re Old Carco, LLC, No. 09-50002 (ALG) (Bankr. S.D.N.Y. Aug. 6, 2009) (same); In re DBSD N.

Am., Inc., No. 09-13061 (REG) (Bankr. S.D.N.Y. June 5, 2009) (same); In re Dana Corp., No. 06-

10354 (BRL) (Bankr. S.D.N.Y. Jul. 19, 2006) (same).

                                   RESERVATION OF RIGHTS

         34.    The Debtor shall retain the right to (a) dispute, or assert offenses or defenses

against, any filed Claim or any Claim listed or reflected in the Schedules as to nature, amount,

liability, classification or otherwise; or (b) subsequently designate any Claim as disputed,

contingent or unliquidated; provided, however, that in such instance, the Amended Schedule Bar

Date may apply. Notwithstanding anything herein to the contrary, nothing set forth herein would

preclude the Debtor from objecting to or contesting any Claim, whether scheduled or filed, on any

grounds.

                                               NOTICE

         35.    A true and correct copy of this Motion, as well as the Notice filed concurrently

therewith, will be given to: (i) the United States Trustee for the District of Delaware; and (ii) all

parties entitled to notice pursuant to Bankruptcy Rule 2002. The Debtor submits that no other or

further notice need be provided.


                                                   13
11328379/1
               Case 19-12284-JTD        Doc 16    Filed 10/28/19      Page 14 of 14




                                     NO PRIOR REQUEST

         36.    No prior motion for the relief requested herein has been made to this or any other

court.

         WHEREFORE, for the reasons set forth herein, the Debtor respectfully requests that this

Court enter an order, substantially in the form attached hereto as Exhibit A, (i) establishing

deadlines for submitting Proofs of Claim, including claims based on rejection of an executory

contract or unexpired lease, (ii) approving the form and manner for submitting such Proofs of

Claim, (iii) approving notice thereof, and (iv) granting such other and further relief as this Court

deems appropriate.

Dated: October 28, 2019                               MORRIS JAMES LLP

                                                      _/s/ Brya M. Keilson_______________
                                                      Jeffrey R. Waxman (DE Bar. No. 4159)
                                                      Eric J. Monzo (DE Bar No. 5214)
                                                      Brya M. Keilson (DE Bar No. 4643)
                                                      500 Delaware Avenue, Suite 1500
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 888-6800
                                                      Facsimile: (302) 571-1750
                                                      Email: jwaxman@morrisjames.com
                                                      Email: emonzo@morrisjames.com
                                                      Email: bkeilson@morrisjames.com

                                                      Proposed Counsel to the Debtor and
                                                      Debtor in Possession




                                                 14
11328379/1
